           Case 3:19-cv-00298-WHO Document 95 Filed 09/30/20 Page 1 of 4




 1   PAUL J. ANDRE (State Bar No. 196585)     MICHAEL A. JACOBS (State Bar No. 111664)
     pandre@kramerlevin.com                   mjacobs@mofo.com
 2   LISA KOBIALKA (State Bar No. 191404)     STEFANI E. SHANBERG (State Bar No. 206717)
     lkobialka@kramerlevin.com                sshanberg@mofo.com
 3   JAMES HANNAH (State Bar No. 237978)      ROBIN L. BREWER (State Bar No. 253686)
     jhannah@kramerlevin.com                  rbrewer@mofo.com
 4   KRIS KASTENS (State Bar No. 254797)      MORRISON & FOERSTER LLP
     kkastens@kramerlevin.com                 425 Market Street
 5   KRAMER LEVIN NAFTALIS &                  San Francisco, California 94105-2482
     FRANKEL LLP                              Telephone:    (415) 268-7000
 6   990 Marsh Road                           Facsimile:    (415) 268-7522
     Menlo Park, California 94025
 7   Telephone: (650) 752-1700                Attorneys for Defendant
     Facsimile: (650) 752-1800                NORTONLIFELOCK INC.
 8
     Attorneys for Plaintiffs
 9   CUPP CYBERSECURITY, LLC and
     CUPP COMPUTING AS
10

11

12                         IN THE UNITED STATES DISTRICT COURT
13
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                 SAN FRANCISCO DIVISION
15
     CUPP CYBERSECURITY, LLC, a Delaware        Case No.: 3:19-cv-00298-WHO
16   Limited Liability Company, and CUPP
17   COMPUTING AS, a Norwegian Corporation,      JOINT STATUS REPORT

18               Plaintiffs,

19          v.
20   NORTONLIFELOCK INC. f/k/a SYMANTEC
21   CORPORATION, a Delaware Corporation,

22               Defendant.

23

24

25

26

27

28


     JOINT STATUS REPORT                                      CASE NO. 3:19-cv-00298-WHO
              Case 3:19-cv-00298-WHO Document 95 Filed 09/30/20 Page 2 of 4




 1          Plaintiffs CUPP Cybersecurity, LLC and CUPP Computing AS (collectively, “CUPP”) and
 2 Defendant NortonLifeLock Inc. (“NortonLifeLock”) f/k/a Symantec Corporation, (together, the

 3 “Parties”), submit this Joint Status Report pursuant to the Court’s September 18, 2019, Order Granting

 4 the Stipulation to Stay Case Pending Resolution of Inter Partes Review Proceedings (Dkt. No. 92,

 5 “Order”), in which the Court stayed this action until the U.S. Patent Trial and Appeal Board (“PTAB”)

 6 issued its last final written decision pursuant to inter partes review (“IPR”) petitions that Trend Micro1

 7 filed on seven out of the nine patents asserted in this action (the “Asserted Patents”).2 The Parties agreed

 8 to submit a joint notice “within fifteen (15) days of the completion of the last IPR petition before the

 9 PTAB.” Dkt. No. 92. On September 18, 2020, the PTAB issued its last final written decision for the

10 IPRs that Trend Micro filed.

11          The PTAB confirmed validity of relevant claims asserted in this case for the ’202, ’272, and ’079
12 Patents, and invalidated all claims of the ’488, ’683, ’595, and ’164 Patents.3

13          The Parties respectfully request that the Court maintain the stay in this action. The Parties reserve
14 their rights to request a case management conference or a settlement conference at a later time.

15

16

17

18

19

20

21

22   1
       CUPP filed a Complaint for Patent Infringement against Trend Micro Inc. (“Trend Micro”) in the
     Northern District of Texas, CUPP Cybersecurity, LLC. et al. v. Trend Micro, Inc., et al., Case No.
23   3:18-cv-01251-M (N.D. Tex.), alleging infringement of eight of the nine patents at issue in this action.
     2
       The Asserted Patents are U.S. Patent Nos. 8,631,488 (the “’488 Patent”); 8,789,202 (the “’202
24
     Patent”); 9,106,683 (the “’683 Patent”); 9,843,595 (the “’595 Patent”); 9,781,164 (the “’164 Patent”);
25   9,756,079 (the “’079 Patent”); 8,365,272 (the “’272 Patent”); 9,747,444 (the “’444 Patent”); and
     10,084,799 (the “’799 Patent”) (collectively, the “Asserted Patents”). Trend Micro did not file an IPR
26   for the ’444 Patent.
     3
       The final written decisions in the IPRs concerning the ’272, ’079, ’488, ’683, ’595, and ’164 Patents
27   have been appealed to the Federal Circuit.
28
                                                         1
     JOINT STATUS REPORT                                                     CASE NO. 3:19-cv-00298-WHO
           Case 3:19-cv-00298-WHO Document 95 Filed 09/30/20 Page 3 of 4




 1                                              Respectfully submitted,
 2    DATED: September 30, 2020           By:      /s/ Paul J. Andre
 3                                               Paul J. Andre (State Bar No. 196585)
                                                 Lisa Kobialka (State Bar No. 191404)
 4                                               James Hannah (State Bar No. 237978)
                                                 Kristopher Kastens (State Bar No. 254797)
 5                                               KRAMER LEVIN NAFTALIS &
 6                                               FRANKEL LLP
                                                 990 Marsh Road
 7                                               Menlo Park, CA 94025
                                                 (650) 752-1700
 8                                               pandre@kramerlevin.com
                                                 lkobialka@kramerlevin.com
 9                                               jhannah@kramerlevin.com
10                                               kkastens@kramerlevin.com

11                                               Attorneys for Plaintiffs
                                                 CUPP Cybersecurity, LLC and CUPP
12                                               Computing AS
13

14    DATED: September 30, 2020           By:      /s/ Stefani E. Shanberg
                                                 Michael A. Jacobs (State Bar No. 111664)
15                                               Stefani E. Shanberg (State Bar No. 206717)
                                                 Robin L. Brewer (State Bar No. 253686)
16                                               MORRISON & FOERSTER LLP
                                                 425 Market Street
17                                               San Francisco, California 94105-2482
                                                 Telephone: (415) 268-7000
18                                               Facsimile:       (415) 268-7522
                                                 mjacobs@mofo.com
19                                               sshanberg@mofo.com
                                                 rbrewer@mofo.com
20
                                                Attorneys for Defendant
21                                              NORTONLIFELOCK INC.
22

23

24

25

26

27

28
                                           2
     JOINT STATUS REPORT                                       CASE NO. 3:19-cv-00298-WHO
            Case 3:19-cv-00298-WHO Document 95 Filed 09/30/20 Page 4 of 4




                                             ATTESTATION
 1

 2         In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3 document has been obtained from any other signatory to this document.

 4                                              /s/ Paul J. Andre
                                                Paul J. Andre
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
     JOINT STATUS REPORT                                               CASE NO. 3:19-cv-00298-WHO
